     Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 1 of 20 PageID #:3290




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

MARY BILEK, individually and on                      )
behalf of others similarly situated,                 )
                                                     )
                Plaintiff,                           )
                                                     )
v.                                                   )       Case No. 18 C 3083
                                                     )
NATIONAL CONGRESS OF EMPLOYERS,                      )       Jeffrey T. Gilbert
INC., NATIONAL BENEFIT BUILDERS,                     )       Magistrate Judge
INC., ACCESSONE CONSUMER HEALTH,                     )
INC., UNIFIED LIFE INSURANCE                         )
COMPANY, HEALTH INSURANCE                            )
INNOVATIONS, INC., and DOES 1-10,                    )
                                                     )
                Defendants.                          )


                                  MEMORANDUM ORDER

         Plaintiff’s Motion to Compel Written Discovery and Testimony from Defendant Health

Insurance Innovations, Inc. (“HII”) [ECF No. 273] (“Motion”) is granted in part and denied in

part. The Court’s rulings on individual interrogatories, requests for production, and Rule 30(b)(6)

topics are outlined below.

         Preliminarily, the Court recognizes that Plaintiff has filed a Second Motion to Compel

[ECF No. 291] (“Second Motion”) in which she seeks to compel HII to answer interrogatories and

produce documents requested in the same batch of written discovery that is the subject of this

Order. Plaintiff says her Second Motion addresses discovery requests that HII had committed to

respond to or supplement before she filed her first Motion [ECF No. 273]. Plaintiff’s Second

Motion is being briefed. The Court is entering this Order on Plaintiff’s first Motion because the

Motion has been fully briefed for some time, and it appears the Court can resolve the issues raised

in it separately from the issues addressed in Plaintiff’s Second Motion.
    Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 2 of 20 PageID #:3291




        Secondly, later the same day that Plaintiff filed her Motion and then again a week after

that, HII supplemented its answers to the interrogatories and requests for production that were at

issue in Plaintiff’s Motion. HII also reformulated a number of its responses and objections,

probably in response to arguments Plaintiff had made in meet and confer sessions before she filed

her Motion or in the Motion itself. 1 In response to what HII had done, Plaintiff then filed written

supplements to her Motion in which she addressed HII’s supplemental responses to her discovery

requests. Supplement [ECF No. 276]; Second Supplement [ECF No. 279].

        The Court agrees with Plaintiff that many of HII’s original responses to her interrogatories

and requests for production were improper under the Federal Rules of Civil Procedure, raised legal

procedural and substantive objections that had been addressed earlier in the case, and were more

improper than some of HII’s supplemental responses. The Court also agrees that HII’s

supplemental responses were tendered late in the discovery process and after Plaintiff’s Motion

was filed. For its part, HII would say that Plaintiff jumped the gun by filing her first Motion, that

the parties were still meeting and conferring about some of Plaintiff’s discovery requests or HII at

least had agreed to produce some documents that could narrow the parties’ disagreements. HII also

says the parties continued to meet and confer after Plaintiff’s Motion was filed. See, e.g., HII’s

Opposition to Second Motion [ECF No. 304] at 1-3.

        Under the circumstances, the Court will address the propriety of Plaintiff’s written

discovery and HII’s responses to it on the merits and not rely on Plaintiff’s argument that HII

waived its ability to contest Plaintiff’s discovery either because it originally asserted improper

objections or that it was late in doing so. Cf. Zambrano v. Sparkplug Capital, LLC, 2020 WL




1
  Plaintiff certified in her Motion that she had complied with Local Rule 37.2 before filing her Motion and
that the parties had been unable to resolve the discovery disputes raised in the Motion.
                                                    2
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 3 of 20 PageID #:3292




1847396 (N.D. Ill. April 13, 2020) (Gilbert, M.J.). That is not to say, though, that the Court will

continue to overlook such discovery defaults in the future in this or other cases.

                              Plaintiff’s Interrogatories (“ROGs”)

       ROG No. 1. Motion granted. HII’s objections are overruled. ROG No. 1 specifically

describes the type of information HII is being asked to provide. It is not as vague and ambiguous

as HII argues it is by parsing words that have commonly understood meanings. It also does not, as

HII argues, ask that “HII describe and explain its entire business model.” HII’s Opposition [ECF

No. 282] at 7. ROG No. 1 seeks relevant information, and it is proportional to the needs of the

case. Further, even if HII is right that ROG No. 1 requires it to provide a long, narrative answer

that could run for many paragraphs or pages, HII should do the best it can to answer the

interrogatory as concisely as possible.

       The Court disagrees with HII that ROG No. 1 is improper because it purportedly seeks

irrelevant information, that it is vague and ambiguous, or that HII cannot answer the interrogatory

without incurring undue burden an expense that would not be proportional to the needs of this

case. The Court recognizes that an interrogatory like this may not be the most effective discovery

vehicle to obtain the information Plaintiff is seeking. It also may be that a Rule 30(b)(6) deposition,

and particularly with reference to some of Plaintiff’s Rule 30(b)(6) topics discussed below, will

be a better vehicle for discovering the information Plaintiff is seeking with ROG No. 1. But that

does not necessarily make ROG No. 1 unanswerable in its current form. So, HII should do its best

to answer it.

       ROG No. 5. Motion denied. In ROG No. 5, Plaintiff asks HII to “[i]dentify all third parties

that develop business for you or your codefendants in this case, through placement of outbound

telephone calls.” HII objects that this interrogatory is overbroad, unduly burdensome, seeks



                                                  3
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 4 of 20 PageID #:3293




irrelevant information, and is not proportional to the needs of the case essentially because it seeks

more information about people with whom HII does business than can be supported by the

allegations in Plaintiff’s operative complaint. Those allegations focus on calls that Plaintiff

received that relate to the offer of specific insurance products or services that Plaintiff alleges were

made under the auspices of HII, its co-defendants in this case, and non-parties Health Advisors of

America, Inc. (“HAA”) or affiliated persons or entities (or entities using assumed names such as

Enrollment Center of America), and Rising Eagle Capital Group, LLC (“Rising Eagle”).

Plaintiff’s Second Amended Complaint [ECF No. 116].

        HII’s consistent position in this case is and has been that it “does not have a contract with”

HAA or Rising Eagle, and those entities “are not permitted to make calls or sell insurance on behalf

of HII, offer quotes on behalf of HII, or sell any product through the HII portal.” Declaration of

Bryan Krul [ECF No. 168-2] at ¶ 5. Plaintiff characterizes HII’s position as being carefully

constructed to avoid the full import of Plaintiff’s claims which seek to impose liability on the

Defendants in this case based on vicarious liability and agency theories. See Order dated July 1,

2020 denying HII’s Motion to Dismiss [ECF No. 248] (“The Court finds that Plaintiff has

sufficiently pleaded a plausible claim of vicarious liability through a chain of agent and subagent

relationships based on a theory of implied actual authority.”). In the Court’s view, Plaintiff’s

written discovery addressed in this Order is all, in one way or another, directed at determining,

within the confines of the Federal Rules of Civil Procedure, whether Plaintiff’s claims hold water

against HII’s denials. That is permissible discovery.

        Against this background, however, the Court agrees with HII that ROG No. 5 as written is

overly broad and requests a broad swath of information that is not relevant to a claim or defense

in this case. Although all discovery is a fishing expedition to some extent, Plaintiff has cast her net



                                                   4
    Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 5 of 20 PageID #:3294




too broadly with this interrogatory asking for the identities of all third parties that develop business

for HII or its co-defendants. Cf. Bank Direct Capital Finance LLC v. Capital Premium Financing

LLC, 2018 WL 946396, at *4 (N.D. Ill. Feb. 20, 2018) (recognizing that “the courts are unanimous

in prohibiting discovery from being used as a ‘fishing expedition’”). Plaintiff herself seems to

acknowledge that the intent behind this interrogatory is at least in part to identify potential new

defendants. Plaintiff’s Reply [ECF No. 284] at 10-11 (“The purpose of this request is to figure out

how many other ‘HAAs’ there are out there making telemarketing calls.”). While that is not in and

of itself a complete disqualifier, Plaintiff would have to show how the identities of these other third

parties are relevant to the claims made in her Second Amended Complaint, including her class

action allegations, or defenses that have been raised by HII and its co-defendants. 2

        The one case Plaintiff cites in support of her proposition that this is a proper discovery

request was decided under a different relevance standard than applies to this case which was filed

after the 2015 amendments to the Federal Rules of Civil Procedure took effect. See Henderson v.

United Student Aid Funds, Inc., 2015 WL 4742346, at *5 (S.D. Cal. July 28, 2015) (holding that

“[r]elevant information for discovery purposes includes any information ‘reasonably calculated to

lead to the discovery of admissible evidence’”). The other justifications for the broad scope of this

interrogatory that Plaintiff proffers in her reply brief also are a bit of a stretch at this stage of the

case. Plaintiff’s Reply [ECF No. 284] at 11 (information being sought is relevant to Plaintiff’s

internal do-not-call count and to injunctive relief). Although there may be a proper interrogatory

that is circumscribed by the claims and defenses in this case hiding within ROG No. 5 as written,

the Court is not inclined to attempt to draft such an interrogatory now from scratch or to carve out

the relevant core of the interrogatory as written. Therefore, HII’s objections based on relevance,


2
 Compare Plaintiff’s Rule 30(b)(6) topic 6 (“Identify any and all third parties or vendors involved in the
process of obtaining new customers or leads that derived through HAA . . . .”) (emphasis added).
                                                    5
    Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 6 of 20 PageID #:3295




overbreadth, and proportionality are sustained for now because the universe of information

Plaintiff is asking for in ROG No. 5 is not properly calibrated to a claim or defense in this case.

        ROG No. 6. Motion granted. This interrogatory is properly calibrated to matters that are

relevant to the claims or defenses in this case including with respect to class discovery for the

reasons explained by Plaintiff in her written submissions. Plaintiff’s Motion [ECF No. 273] at 9-

10; Plaintiff’s Reply [ECF No. 284] at 11. In ROG No. 6, Plaintiff is attempting to discover the

system or vendor(s) that HII uses to communicate with existing or potential customers in addition

to the systems or vendors that Plaintiff already knows about. To the extent Plaintiff was an actual

or potential customer of HII, depending upon how those terms are used or defined, and HII

communicated with her or putative class members, this interrogatory seeks information relevant

to a claim or defense in this case. Plaintiff is not seeking information about all of HII’s existing or

potential customers. She is seeking information about the systems or vendors HII used to keep

track of or communicate with existing or potential customers.

        HII narrowly interprets the interrogatory as asking only about its communications with

customers, not potential customers or the system(s) HII uses in either case, and whether a third-

party maintains data for HII or HII maintains that data itself, and it then answers the interrogatory

as narrowed. That is not acceptable. This may be a tempest in a teapot, but HII needs to answer

ROG No. 6 as written fully to the extent it can do so. Its objections are overruled.

        ROG No. 8. Motion granted but only to the extent that HII is required to “[i]dentify the

entities whose [Life Insurance; Short Term Medical; Sickness & Hospital Plans] 3 products are


3
 The bracketed language is taken from ROG No. 8. It appears to the Court that the other types of insurance
products or services referenced in the interrogatory are not relevant to the claims or defenses in this case or
proportional to the needs of the case, at least based on the Second Amended Complaint, and the other
documents and information referenced in the parties’ briefs and attachments to them submitted on
Plaintiff’s Motion. As Plaintiff argued in a different but related context: “it matters not whether Plaintiff
was solicited NCE Premier or some other NCE-branded product; the point is that Defendants, including
                                                      6
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 7 of 20 PageID #:3296




available through HII, and [to] describe any groups or bundles of [such] products or services that

are sold together [with other products or services].” Otherwise, the Motion is denied.

        Plaintiff alleges she was offered or received solicitations for insurance products and

services over the telephone. See generally Second Amended Complaint [ECF No. 116]. The

transcripts of two telephone calls that Plaintiff received in March and September 2018 reference

multi-plan PPO insurance policies bundled with life insurance. Plaintiff submitted a transcript of

a March 18, 2018, telephone call she received ostensibly on behalf of HII, according to her agency

and vicarious liability theory of the case, in which a bundled package that included health and life

insurance was discussed. Transcript of March 18, 2018 Call [ECF No, 273-4]. See also Transcript

of September 20, 2018 Call [ECF No, 273-5]. The life insurer was not disclosed in either call. The

health insurance was described as the MultiPlan PPO Network underwritten by NCE Premier

Platinum according to the transcript of the March 18 call. Transcript of March 18, 2018 Call [ECF

No, 273-4] at 4.

        HII has submitted a sworn statement that it does not sell the NCE Premier Product or allow

others to use its portal to sell or quote that product. Declaration of Bryan Krul [ECF No. 168-2] at

¶ 5. But Plaintiff has submitted a litany of other evidence that reasonably calls into question, at

least at this stage of the case, whether HII had any relationship with HAA or Rising Eagle, or their

affiliates or people or entities that work with them including, as Plaintiff has alleged, Defendant

National Congress of Employers (“NCE”). See Transcript of Sean Duffie Deposition [ECF No.

273-7] at 18 (“Q: Have you ever heard of Health Insurance Innovation or HII? A: Yes. Q: What is



HII, are using unsolicited robocalling to solicit NCE-branded products.” Plaintiff’s Opposition to HII’s
Motion to Stay [ECF No. 178] at 12. The discovery the Court is authorizing by limiting the scope of ROG
No. 5, therefore, appears to be relevant to Plaintiff’s claims and proportional to the needs of the case.
Defendants say they had nothing to do with the telephone calls or insurance products or services Plaintiff
alleges in the Second Amended Complaint. This discovery is directed at testing those defenses.
                                                    7
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 8 of 20 PageID #:3297




HII? A: They’re a third party administrator that has different insurance companies on their

platform. Q: Did you work with HII when you were at HAA? A: That was one of the companies

that we sold -- … products for.”); Declaration of Michael Smith [ECF No. 273-6] at ¶ 4 (“One of

the companies whose products/services HAA sold during these calls was National Congress of

Employers (“NCE”); E-mail correspondence between HII and NCE in May 2018 [ECF No. 178-

2]; In re Spiller, 2020 WL 3091143, at *24, n.63 and n.109 (FCC June 10, 2020) (“Rising Eagle’s

largest client, Health Advisors, . . . sold health insurance through Health Insurance Innovations,

Inc. [HII] . . . . HII admits in filings with the Securities and Exchange Commission that its third-

party distributors engage in telemarketing to sell HII products;” “Health Advisors of America paid

Rising Eagle Capital Group $3,219,153 between May 2018 and August 2019.” ).

       Admittedly, these are just data points on an incomplete legal proof chart at this time. But

in this context, it is reasonable to believe that the information sought by ROG No. 8, as narrowed

by the Court above, is relevant to a claim or defense in this case and is proportional to the needs

of the case. HII’s attempt, again, to narrowly construe the interrogatory and then say it has no

responsive documents in light of its narrow construction does not work. Similarly, HII’s position

that it does not have a “contract” with HAA or Rising Eagle, does not allow those third parties to

do things “on behalf of HII,” and does not allow them “to sell any products through the HII portal”

does not fully meet Plaintiff’s agency theory of liability in this case, a theory that the assigned

District Judge found was sufficient to overcome HII’s motion to dismiss at least at the pleading

stage. See Order dated July 1, 2020 [ECF No. 248] at 3-4. Accordingly, HII’s objections are

overruled in part as set forth above, and it must answer ROG No. 8 as limited by this ruling.

                               Requests for Production (“RFPs”)




                                                 8
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 9 of 20 PageID #:3298




        RFP Nos. 1 and 2. Motion denied as to RFP No. 1. HII says it “has located no responsive

documents [relating to Plaintiff] following a reasonable and diligent search conducted in

accordance with its obligations under the Federal Rules of Civil Procedure.” The Court cannot

order HII to produce documents it says it does not have. See Lowe v. CVS Pharmacy, Inc., 2015

WL 13427768, at *4 (N.D. Ill. Feb. 6, 2015). Plaintiff does not believe HII conducted “a reasonable

and diligent search” for documents or other material “relating to Plaintiff” (RFP No. 1). Without

more, though, the Court does not know what else it can do in the context of written discovery given

HII’s representation that it conducted such a search and it has no documents that it can identify as

relating to Plaintiff. It may be that HII has cast its net too narrowly in looking for such documents.

If that is the case, then as discovery develops, and possibly after she takes a Rule 30(b)(6)

deposition of an HII representative, Plaintiff will have a better idea of where such documents might

be located and she can revisit this issue with HII and/or the Court. As of now, though, Plaintiff’s

Motion as to RFP No. 1 is denied.

        RFP No. 2 is a more roundabout way of discovering whether HII has any documents that

relate to the claims asserted by Plaintiff. Plaintiff’s Motion is granted as to RFP No. 2 as modified

by Plaintiff. Plaintiff is seeking “documents concerning any products or services that fit the

descriptions given to Plaintiff during the two calls she received that resulted in a quote.” Plaintiff’s

Reply [ECF No. 284] at 3. HII did not address Plaintiff’s modification of RFP No. 2 in its

Opposition brief [ECF No. 282]. It stuck to its position that it has no documents relating to Plaintiff

without addressing whether it can locate or produce documents that fit the description of the

products or services offered to Plaintiff on the recorded telephone calls in March and September

2018. If those documents exist, then Plaintiff may be able to use them to determine or investigate




                                                   9
 Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 10 of 20 PageID #:3299




further whether HII’s position that it has no documents or information relating to Plaintiff is

sustainable.

       Given HII’s position that it has no documents responsive to RFP No. 1, Plaintiff’s proposal

that HII search for and produce documents that fit the descriptions of the products and services

described in the recorded telephone calls in March and September 2018 is reasonable if it can be

done without undue burden. The Court agrees with Plaintiff that this “outside-the-box way[] of

determining what quote information was related to Plaintiff” is a reasonable and proportional

response to HII’s position that it has no documents relating to Plaintiff. Plaintiff’s Supplement to

Motion to Compel [ECF No. 276] at 2. Plaintiff has reason to believe that HII was involved in

some way in the process by which calls were made to Plaintiff and insurance products and services

were offered to her. For the reasons discussed above, the Court is not as of now convinced that

HII’s denial of any involvement covers the entire board or fully meets Plaintiff’s contentions. If

HII can suggest a different, potentially less burdensome, approach to determining whether it has

any documents that relate to the matters discussed during the March and September 2018 telephone

calls that Plaintiff received, the Court assumes Plaintiff’s counsel will listen to such a suggestion.

But Plaintiff’s Motion is granted as of now with respect to RFP No. 2.

       RFP No. 3. Motion granted, and HII’s objections are overruled. HII says this request is

no longer in issue so it does not respond to Plaintiff’s argument as to this request in her Motion.

But Plaintiff clearly moved to compel a response to RFP No. 3. Plaintiff’s Motion [ECF No. 273]

at 11. RFP No. 3 seeks production of documents, manuals, and other materials that describe the

system that salespeople use to sell products and services when they log into HII’s portal. This

information is relevant, or at least potentially relevant, to Plaintiff’s claims. The discovery is

proportional or can be made so if the parties meet and confer about acceptable parameters.



                                                 10
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 11 of 20 PageID #:3300




        The Court, again, appreciates that HII says it had nothing to do with the alleged conduct

from which Plaintiff’s claims arise involving Rising Eagles, HAA, or assumed names under which

Plaintiff claims HAA did business such as Health Enrollment Center, Enrollment Center of

America. See Plaintiff’s Supplement [ECF No. 276] at 3, n.4. But HII’s motion to dismiss was

denied, Plaintiff’s claims are proceeding, and she has brought forth at least some evidence and

made arguments that at the very least challenge HII’s position that it had nothing to do with

anything at issue in this case. See, e.g., Transcript of Sean Duffie Deposition [ECF No. 273-7]; E-

mail correspondence between HII and NCE [ECF No. 178-2]; In re Spiller, 2020 WL 3091143, at

*24, n.63 and n.109 (FCC June 10, 2020).

        Rather than, figuratively speaking, forcing Plaintiff to continue to throw darts to try and

discover where relevant information might be located, HII might be able to make the process easier

and less expensive by engaging more with the arguments Plaintiff is making as to how HII might

have been involved in the activity from which Plaintiff’s claims here arise given her theory of the

case. Indeed, if HII truly is the uninvolved innocent that it portrays itself as being, it may be

possible for it to convince Plaintiff of that fact in a way that is far less expensive and contentious

than what has unfolded in this case to date. Failing that, however, Plaintiff is entitled to attempt to

discover her case consistent with the Federal Rules of Civil Procedure.

        RFP No. 4. Motion granted. HII’s objections are overruled. Plaintiff characterizes this as

a key discovery request in this case, and the Court agrees. HII re-characterizes RFP No. 4 as a

request for contracts that exist between HII and Health Enrollment Center or identified related

individuals. HII’s characterization of RFP No. 4 is too narrow and does not fairly meet the

substance of what Plaintiff is trying to discover. Consistent with its recharacterization of RFP No.

4, HII offers to produce any contracts that exist between itself and the identified people and entities.



                                                  11
    Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 12 of 20 PageID #:3301




But HII already has said it does not have a contract with HAA, Declaration of Bryan Krul [ECF

No. 168-2] at ¶ 5, and the people and entities identified in RFP No. 4 appear to be associated with

HAA. So, this appears to be nothing more than a circle game. RFP No. 4 seeks information that is

relevant to Plaintiff’s claims. If HII has no responsive documents, then it should say so. If

responsive documents exist, then HII needs to produce them without the apparent qualification or

limitation that it has inserted in its response to this request for production. 4

        RFP No. 8. Motion is granted, and HII’s objections are overruled if what Plaintiff is

seeking is keys, data dictionaries, or other like materials necessary for her or her attorneys or

consultants to interpret or understand “document data that includes information concerning

communications or indicia of consent (or lack of consent)” that HII produces in response to

Plaintiff’s other requests. There is extra verbiage in RFP No. 8 that HII challenges, but that

language does not seem to be crucial to this request. So, HII’s objection based on vagueness and

ambiguity is overruled assuming the Court’s interpretation of RFP No. 8 is correct. In addition,

HII’s objections citing undue burden, relevance, and proportionality are made only generally, and

they do not seem to have merit based upon the rather limited thrust of RFP No. 8. This is a

legitimate and appropriate request for production. See Advisory Committee Notes to 2015

Amendments to Rule 26 (“Framing intelligent requests for electronically stored information . . .

may require detailed information about another party’s information systems and other information

resources.). If the Court’s interpretation of RFP No. 8 is correct, then HII must produce the

information requested.


4
  HII also offers to produce “any log-in credentials associated therewith” which, in context, appears to refer
to log-in credentials associated with any contracts that HII has with the identified persons or entity that HII
has offered to produce. Even if the Court is misreading HII’s offer to produce some documents in response
to RFP No. 4 as circular, the subset of materials that HII has offered to produce – contracts and log-in
credentials associated with those contracts – is not fully responsive to this request for production which
also seeks data and documents concerning marketing activity by the named people and entity.
                                                      12
 Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 13 of 20 PageID #:3302




       RFP No. 9. Motion granted. HII’s objections are overruled. HII says it “will produce its

policies regarding telemarketing sales responsive to this request” but “[w]ithout waiving the

foregoing objections.” Neither the Court nor Plaintiff understand what that means. If it means that

HII’s production will not respond in full to the substance of RFP No. 9, then HII’s response is

improper. The practice of objecting to a request for production but then stating that documents will

be produced ‘subject to and without waiving the objection’ is no longer acceptable after the 2015

amendments to the Federal Rules of Civil Procedure, and Rule 34(b)(2)(C) makes that explicit.

The documents sought by RFP No. 9 are relevant to Plaintiff’s claims and HII’s defenses. If HII

has such documents, it should produce them.

       For the avoidance of doubt, HII must produce the documents it said it was going to produce

and anything else it planned to withhold based on its objection that fairly are within the reach of

RFP No. 9, if there are documents in either category. In other words, if what HII is doing is simply

registering its objection “for the record” but it will produce all responsive documents it has in its

possession, custody, or control despite that objection, and no documents are being withheld

because of the objection, then it needs to say so. If, on the other hand, HII is planning to withhold

any documents based on its objection, the objection is overruled because the requested documents

are relevant to a claim or defense in this case, and their production appears to be proportional to

the needs of the case at this juncture.

       Finally, although HII says in a conclusory fashion that RFP No. 9 is “unduly burdensome”

it provides no detail to support that objection. In the same breath, HII also says “it is not a

telemarketer [and] it does not make any outbound sales calls.” HII’s Opposition [ECF No. 282] at

5. So, it is not clear just what documents HII might have that are responsive to this request in any

event. Would producing only a few or even no actual documents be unduly burdensome? If HII



                                                 13
 Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 14 of 20 PageID #:3303




has no responsive documents to produce, then it should say so. On the other hand, if HII has

responsive documents, then it should produce them. On the record now before the Court, RFP No.

9 appears to be proportional to the needs of the case.

       RFP No. 12. Motion granted. RFP No. 12 seeks production of HII’s do not call policies,

practices, and procedures. This clearly is relevant and proportional discovery in this case. HII says

it will produce “its policies regarding telemarketing sales responsive to this request” without

waiving its objection. That is what HII said in response to RFP No. 9 above, but the Court, again,

does not know what that means in this context. Plaintiff is looking for particular documents here.

If HII’s policies regarding telemarketing sales are responsive to RFP No. 12, and no other

responsive documents exist, then HII’s response is not improper. But if other responsive

documents exist, they also must be produced. Therefore, HII’s improper boilerplate objections are

overruled, and it must produce the documents called for by RFP No. 12 to the extent they exist.

       RFP Nos. 18 and 26. Motion granted. HII’s objections are overruled. Plaintiff apparently

offered during the meet and confer process to limit one or both requests to matters involving HAA,

but HII rejected that proposal because it says it has no relationship with HAA. HII’s Opposition

[ECF No. 282] at 7; Plaintiff’s Reply [ECF No. 284] at 8. Regardless, the information Plaintiff is

requesting is relevant for the reasons Plaintiff says it is, including with respect to Plaintiff’s

allegations that HII has or had a relationship with HAA, her allegations of willfulness, and her

class action allegations, and other courts have ordered such documents produced in similar cases

both before and after the 2015 amendments to the Federal Rules of Civil Procedure. See, e.g.,

Medina v. Enhanced Recovery Co., 2017 WL 5196093 (S.D. Fla. Nov. 9, 2017); Brodsky v. Human

Dental Ins. Co., 2012 WL 12973195, at *3 (N.D. Ill. May 18, 2012) (a case in which the named

defendant also denied sending the fax in issue).



                                                   14
 Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 15 of 20 PageID #:3304




       RFP No. 19. Motion denied. HII’s objections based on overbreadth, burden, relevance,

and proportionality are sustained. This request for “all communications and other documents

concerning marketing goods or services by telephone” is too broad if, in fact, HII is in the business

of marketing goods and services by telephone in one way or the other as Plaintiff suspects and

alleges. If Plaintiff is correct, then this request potentially encompasses all documents used in HII’s

business. In addition, several of Plaintiff’s other requests for production addressed in this Order,

which the Court has allowed, probably cover relevant and responsive documents that would be

encompassed within this catch-all category as well. For example, the “policies regarding

telemarketing sales” that HII says it will produce in response to RFP Nos. 9 and 12 also would

seem to be responsive to ROG No. 19 which asks for documents and communications “concerning

marketing goods or services by telephone.”

       RFP No. 25. Motion granted. HII appears to have withdrawn its original objection to

producing its document destruction and/or retention policies. If not, then those objections are

overruled, and it must these policies.

                                         Rule 30(b)(6) Topics

       Plaintiff’s Motion is granted in part to the extent that HII must produce a corporate designee

to testify about the matters identified in Plaintiff’s Rule 30(b)(6) notice. In addition, HII’s

objections to Plaintiff’s Rule 30(b)(6) topics are overruled. For the reasons discussed below, the

Court cannot determine whether HII’s commitment to produce a witness to testify about a

particular topic “notwithstanding and without waiving [its stated] objections and clarifications”

means that Plaintiff will be able to obtain testimony from that witness that is responsive to her

Rule 30(b)(6) topics, or not. The bottom line is that HII must produce a corporate designee on the

noticed Rule 30(b)(6) topics, and Plaintiff should take that deposition. That is the only way



                                                  15
 Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 16 of 20 PageID #:3305




Plaintiff will know what information HII can provide in its corporate capacity. If disputes remain

after that deposition, then the Court can address them with more context than it is presented with

today.

         Plaintiff’s Rule 30(b)(6) topics are appropriate within the context of the claims and

defenses being raised in this case. HII’s overriding objection -- that it cannot provide a corporate

designee for the noticed topics because it does not have a contract with HAA or Rising Eagle, and

neither corporate entity is allowed to engage in identified acts on behalf of HII -- is noted. But

Plaintiff is entitled to test those assertions for the reasons discussed above. For the overwhelming

majority of Plaintiff’s Rule 30(b)(6) topics, HII says it will produce a corporate designee to provide

testimony “notwithstanding and without waiving [its stated] objections and clarifications.” The

Court is not sure what that means in practice. Plaintiff, therefore, should depose HII’s corporate

designee. If HII’s corporate representative cannot “testify about information known or reasonably

available to the organization” as required by Federal Rule Civil Procedure 30(b)(6), in response

to a particular deposition topic as identified by Plaintiff, then he or she can so state and explain

why that is so. If HII’s corporate designee can provide testimony about matters that are known or

reasonably known to HII that are responsive to Plaintiff’s notice topics, then he or she must do so.

As noted above, the Court can address further issues or disputes after that deposition has been

taken if necessary. But the Court cannot now, on the record developed on Plaintiff’s Motion,

ascertain what it and what is not reasonably within the corporate knowledge of HII. Simply stated,

that is what a deposition is designed to accomplish.

         With respect to the handful of noticed topics as to which HII does not say it will produce a

corporate designee even “notwithstanding and without waiving [its] objections,” HII also must

produce a corporate representative to testify about those topics. HII says it cannot produce a



                                                 16
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 17 of 20 PageID #:3306




witness for Rule 30(b)(6) topics 1(k), 1(l), and 6, all of which are limited to HII’s interactions with

HAA, because it does not have a contract with HAA and does not allow HAA to engage in certain

actions on its behalf. But Plaintiff’s topics are not limited to situations governed by a contract

between HII and HAA or the particular things HII says it does not allow HAA to do. HII also

objects to topic 6 on the broad grounds that it is vague and ambiguous, overbroad, unduly

burdensome, and that it seeks irrelevant information and is not proportional to the needs of the

case. No details are provided, and the Court does not agree that topic 6 is as defective as HII says

it is. If necessary, Plaintiff can help clarify any ambiguity for HII. Plaintiff says it “anticipates that

there will only be a small number of additional third parties that had anything to do with HAA-

related lead generation, but because these entities are highly likely to have relevant, discoverable

information, they should be identified.” Plaintiff’s Motion [ECF No. 273] at 33. If that is the case,

then the burden on HII in preparing a corporate designee on this topic, if HII has any responsive

information, would not seem to be undue.

        With respect to topic 5, which asks what steps HII “or any third party of which you are

aware” took to prevent Plaintiff from receiving additional telephone calls from HAA or anyone

else, HII must produce a corporate designee to testify about any information HII has about the

topic. The topic is not vague, ambiguous, or overbroad, as HII says it is, nor does it seek irrelevant

information that is not proportional to the needs of the case. Among other things, Plaintiff alleges

she received a call in September 2018 that she attributes vicariously to HII, four months after she

filed this case. If HII’s corporate testimony on this topic is that it took no steps to prevent Plaintiff

from receiving telephone calls because it had no knowledge that Plaintiff received any of the calls

alleged in the Second Amended Complaint, then that is the corporation’s answer. If the corporation

has other responsive information, it needs to provide it. The Court is not prepared to prevent



                                                   17
  Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 18 of 20 PageID #:3307




Plaintiff from asking HII this question or any others because its lawyers say it has no responsive

information after a reasonable and diligent search. Plaintiff is entitled to an answer from the

corporation under oath.

        With respect to topics 7 and 8, the Court overrules HII’s objection for the same reasons it

overruled its objections to Plaintiff’s RFP No. 2 as modified. It is not clear whether Plaintiff has

limited these topics further to the matters described in the last paragraph of her reply brief.

Plaintiff’s Reply [ECF No. 284] at 14. If she has done so, the Court is not disturbing that further

concession. But if she has not done so, then she can inquire about the topics as written, and HII

needs to respond consistent with its obligations under Rule 30(b)(6).

        The Court recognizes that HII says it does not maintain certain of the information

encompassed by these topics. HII’s Opposition [ECF No. 282] at 10. If HII’s corporate

representative cannot provide information responsive to these topics after being prepared to testify

about facts “known or reasonably available to [HII]” within the meaning of Rule 30(b)(6), then

HII will have fulfilled its obligation. Plaintiff, of course, is entitled to inquire to some extent about

what HII or its corporate designee did to prepare to respond to these topics as well. Or counsel can

forthrightly discuss what information HII can provide concerning topics 7 and 8 before the

deposition so that it might be a productive exercise for both parties and to avoid the necessity of

bringing back a corporate representative for another deposition after more motion practice. See

again Advisory Committee Notes to 2015 Amendments to Rule 26 (“Framing intelligent requests

for electronically stored information, for example, may require detailed information about another

party’s information systems and other information resources.”).

        With respect to the temporal scope of Plaintiff Rule 30(b)(b) deposition of HII, Plaintiff

proposes a default time period of four years before the date this case was filed, which would allow


                                                   18
    Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 19 of 20 PageID #:3308




her to ask questions going back to April 30, 2014, consistent with the statute of limitations for

TCPA claims, in absence of an express limitation within a particular topic (see, e.g., topics 5, 7

and 8). Plaintiff’s Motion [ECF No. 273] at 18, n.11. Defendant seems to assume that the

applicable time period will be 2018 (presumably the calendar year) because Plaintiff says that she

received telephone calls in 2018. Defendant provides no other explanation as to why the temporal

boundaries for Plaintiff’s Rule 30(b)(6) inquiry should be limited to 2018. Plaintiff does not

address HII’s proposed one-year time frame for the deposition in her reply brief. There is no

additional information in the record that the Court can rely on to resolve this apparent dispute if,

in fact, a dispute exists. The Court also does not know whether HII’s burden in preparing a

deponent to respond to Plaintiff’s Rule 30(b)(6) topics is materially different for a one-year or

four-year time period.

        It would seem to fall to HII to establish why Plaintiff’s proposed default time period linked

to the applicable statute of limitations should not control here, and it has not done so. Because the

Court does not have enough information to resolve a dispute about the relevant time period for a

Rule 30(b)(6) deposition of HII, to the extent that issue is disputed, it is inclined to defer to

Plaintiff’s proposed time frame because she is the noticing party for the deposition. Therefore,

unless otherwise specified, the time period covered by Plaintiff’s Rule 30(b)(6) notice is from

April 30, 2014 through and including the date Plaintiff filed this lawsuit on April 30, 2018. 5




5
  Plaintiff’s original Rule 30(b)(6) deposition notice does not appear to be in the record on Plaintiff’s
Motion. So, the Court does not know whether Plaintiff specified a different end date than April 30, 2018
for the Rule 30(b)(6) deposition of HII’s corporate designee. The Court recognizes that Plaintiff
references a telephone call that occurred on September 20, 2018, in her Rule 30(b)(6) deposition topic 8
and the Court does not mean to foreclose inquiry into that topic.
                                                    19
 Case: 1:18-cv-03083 Document #: 307 Filed: 01/04/21 Page 20 of 20 PageID #:3309




       Accordingly, for the reasons set forth in this Memorandum Order, Plaintiff’s Motion to

Compel Written Discovery and Testimony from Defendant Health Insurance Innovations, Inc.

[ECF No. 273] is granted in part and denied in part.

       It is so ordered.




                                                       ______________________________
                                                       Jeffrey T. Gilbert
                                                       United States Magistrate Judge
Dated: January 4, 2021




                                               20
